Rose, J.
This is an action involving conflicting claims to rights in a private alleyway opening from the west into Sixteenth street between R and S streets in the city of Lincoln. From a decree of the district court Gamma Phi Beta Building Association and Hetta R. McDowell, defendants and cross-petitioners, appealed to the supreme court. An opinion containing a statement of the case and the rulings therein is reported in Williams v. Lantz, ante, p. 67, to which reference is made to avoid a restatement of the facts and questions presented by the appeal.
On motion by Gamma Phi Beta Building Association, a reargument was granted on the ground that the supreme court did not consider or determine an assignment of error to the effect that the trial court erred in finding and adjudging that Hetta R. McDowell acquired a right to a private walk and driveway from her premises across the lot of the Gamma Phi Beta Building Association to the alley described. Should there have been a ruling on this- assignment of error?
*791The record shows that the sorority did not appeal as against McDowell. On this feature of the case the judgment was in favor of McDowell and she did not appeal as against the sorority. They were joint appellants. Neither was designated as appellee or as cross-appellant pursuant to the rules of the supreme court. The appeal, therefore, did not present a controversy between the sorority and McDowell. Consequently that matter was properly disregarded in the former determination of questions presented by the appeal.
Reaffirmed.